IN THE SUPREME COURT OF IOWA

                            No. 47 / 07-1692

                            Filed May 2, 2008


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Appellant,

vs.

MARK A. NEWMAN,

      Appellee.


      Appeal from report of the Grievance Commission.



      Board appeals Grievance Commission’s private admonishment of

an attorney. ATTORNEY REPRIMANDED.



      Charles L. Harrington and Elizabeth E. Quinlan, Des Moines, for

appellant.



      Mark McCormick of Belin Lamson McCormick Zumbach Flynn,

P.C., Des Moines, for appellee.
                                   2

STREIT, Justice.

        An attorney presented a judge with two orders to approve.    The

judge agreed to both orders but overlooked signing one of them.      The

attorney realized what had happened when he returned to his office. He

forged the judge’s signature on the unsigned-but-approved order and

filed it with the clerk of court. When confronted, the attorney admitted

the forgery and apologized.      The Grievance Commission privately

admonished the attorney for this ethical violation. The Board appealed

arguing forgery is a serious violation and warrants public discipline. We

agree and publicly reprimand the attorney.

        I.   Facts and Prior Proceedings.

        In 1994, Mark A. Newman graduated from law school and was

admitted to the Iowa bar at the age of forty. He and his family moved to

Forest City where he has been a solo practitioner since that time. His

practice involves real estate, criminal defense, probate, and corporate

work.

        In October 2006, Newman agreed to assist a Davenport attorney

with a conservatorship in Winnebago County. The Davenport attorney

sent Newman certain documents to be filed as well as two proposed

orders to be presented for a judge’s signature. One day in January 2007,

Newman drove to Garner, Iowa for court service day. Newman presented

the two proposed orders to Judge James M. Drew. One order approved

Newman’s appointment as guardian ad litem.           The second order

approved a wrongful death settlement.        Judge Drew and Newman

discussed the case, and Judge Drew agreed to sign the orders. Judge

Drew dated and signed the order appointing Newman as guardian ad

litem. He dated but did not sign the order approving the wrongful death

settlement. He returned the orders to Newman for filing.
                                    3

      Newman returned to his office, forged the judge’s signature, and

filed the order. Two days later, Judge Drew telephoned Newman and told

him he had an order in his hand with a signature he did not recognize.

Newman admitted signing the judge’s name.        Thereafter, both Judge

Drew and Newman reported the incident to the Board.          Judge Drew

stated his failure to sign the order was an oversight.     He also noted

Newman was remorseful and apologetic.

      The Board filed a complaint against Newman as a result of this

incident.   Newman’s answer admitted the facts and ethical violations

alleged in the complaint. The Commission held a hearing to determine

the appropriate sanction.   The Commission found Newman to have a

“record of a life of service and integrity” before this incident. It found

Newman’s forgery of Judge Drew’s signature to be “an isolated instance

of unethical conduct.” The Commission privately admonished Newman

and requested he accept 120 hours of court-appointed criminal cases

with pay by the end of 2008.

      The Board subsequently applied for permission to appeal the

Commission’s decision. See Iowa Ct. R. 35.11(2). It argued due to the

serious nature of Newman’s misconduct, a suspension of his law license

would be the more appropriate sanction.       We sustained the Board’s

application and now publicly reprimand Newman for his actions.

      II.    Scope of Review.

      We review the findings of the Commission de novo.       Iowa Ct. R.

35.10(1). We give weight to the Commission’s findings, but we are not

bound by those findings. Iowa Supreme Ct. Attorney Disciplinary Bd. v.

McGrath, 713 N.W.2d 682, 695 (Iowa 2006). The Board has the burden

to prove disciplinary violations by a convincing preponderance of the

evidence.   Iowa Supreme Ct. Attorney Disciplinary Bd. v. D’Angelo, 710
                                     4
N.W.2d 226, 230 (Iowa 2006). This burden is “ ‘less than proof beyond a

reasonable doubt, but more than the preponderance standard required

in the usual civil case.’ ”   Id. (quoting Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Lett, 674 N.W.2d 139, 142 (Iowa 2004)).

      III.   Sanction.

      We find the Board proved by a convincing preponderance of the

evidence Newman violated Iowa Rule of Professional Conduct 32:8.4(c),

which prohibits an attorney from engaging in conduct involving

dishonesty, fraud, deceit, or misrepresentation. See Iowa Supreme Ct.

Attorney Disciplinary Bd. v. Thompson, 732 N.W.2d 865, 867 (Iowa 2007)

(stating forging a signature on a court document is conduct involving

dishonesty, fraud, deceit, and misrepresentation).        We now must

determine the appropriate sanction.      We consider “the nature of the

violations, protection of the public, deterrence of similar misconduct by

others, the lawyer’s fitness to practice, and our duty to uphold the

integrity of the profession in the eyes of the public.” Iowa Supreme Ct.

Bd. of Prof’l Ethics & Conduct v. Fleming, 602 N.W.2d 340, 342 (Iowa

1999) (citing Comm. on Prof’l Ethics & Conduct v. Havercamp, 442 N.W.2d
67, 69 (Iowa 1989)). We also consider both aggravating and mitigating

circumstances. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Ruth,

656 N.W.2d 93, 99 (Iowa 2002) (citing Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Sherman, 637 N.W.2d 183, 187 (Iowa 2001)).

Ultimately, the form and extent of a disciplinary sanction “must be

tailored to the specific facts and circumstances of each individual case.”

Comm. on Prof’l Ethics & Conduct v. Rogers, 313 N.W.2d 535, 537 (Iowa

1981).

      Based on the record, Newman appears to be a person of good

moral character who committed a serious lapse in judgment.        He has
                                     5

never been subjected to attorney discipline before this occasion. Several

people either testified or provided affidavits attesting to his good

character.   He accepted responsibility for his actions and is very

remorseful. Nevertheless, forgery is a serious ethical violation. See Iowa

Supreme Ct. Attorney Disciplinary Bd. v. Rickabaugh, 728 N.W.2d 375,

382 (Iowa 2007) (revoking the license of an attorney who, among other

things, forged his clients’ signatures and was previously disciplined for

fabricating documents and forging a judge’s signature); Iowa Supreme Ct.

Bd. of Prof’l Ethics & Conduct v. Rylaarsdam, 636 N.W.2d 90, 93 (Iowa

2001) (suspending an attorney’s license for six months for forging clients’

signatures and falsifying a court document); Iowa Supreme Ct. Bd. of

Prof’l Ethics & Conduct v. Clauss, 530 N.W.2d 453, 455 (Iowa 1995)

(suspending an attorney’s license for three years because he, among

other things, forged and notarized a signature on a return of service).

      The Board notes Newman’s conduct was similar to the conduct in

Thompson. There, we suspended an attorney’s license for nine months

for forging a judge’s signature on an order “without the knowledge or

authorization of the judge.” Thompson, 732 N.W.2d at 866. However,

unlike Newman, Thompson had a history of prior discipline which

included a sanction for altering a court document. Id.     Thompson also

forged the judge’s signature and filed the order without ever presenting it

to a judge. We find the totality of the circumstances in this case less

egregious than those in Thompson.        Nevertheless, we believe a public

reprimand is necessary to signal Iowa lawyers and the citizens of Iowa

that forging a judge’s signature is a serious ethical violation under any

circumstances.
                                 6

     IV.   Conclusion.

     Newman is hereby publicly reprimanded for forging Judge Drew’s

signature on an approved-but-unsigned order.    Costs are taxed to

Newman pursuant to Iowa Court Rule 35.25(1).

     ATTORNEY REPRIMANDED.